DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Please note that the examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.

Election/Restrictions
3.  Applicant’s election without traverse of Group II, claims 16-22 in the reply filed on April 6, 2022 is acknowledged.
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 6, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gebreselassie et al (US 6,755,997) in view of Schumacher (US 4,430,468).

5. Gebreselassie et al discloses a method of making improved composites, such as floor coverings in vehicles, comprising:
1) forming a barrier layer on a mold surface (col. 4, lines 40-45), wherein the barrier layer comprises thermoplastic resin such as polypropylene and fillers (col. 3, lines 49-58);
2) injecting a sound absorbing material, such as polyurethane foam, on top of the barrier layer (col. 3, lines 63-65, Fig. 5, 6) into the mold, 
3) subjecting the mold to conditions such to produce the floor covering (col. 5, lines 10-20), wherein the sound absorbing material forms the backing (col. 5, lines 12-14, Fig. 1, 6).
The floor covering provides sound attenuating characteristics (col. 5, lines 29-40).

6. Thus, Gebreselassie et al discloses a method for making sound attenuating composites such as floor coverings for vehicles comprising a barrier layer and a polyurethane foam layer, wherein the barrier layer comprises polypropylene filled with inorganic fillers.

7. Though Gebreselassie et al does not explicitly recite the barrier layer comprising a composition as claimed in instant invention,
Schumacher discloses a filled thermoplastic composition useful for making sound-deadening sheet for automotive carpet (col. 2, lines 50-53; col. 13, lines 7-10, 41-45, 53-55), comprising:
A) 0-50%wt of ethylene-vinyl ester copolymer (col. 1, lines 56-col. 2, line 5; col. 4, lines 40);
B) 0-20%wt, or 2-15%wt (col. 5, lines 13-16) of at least one plasticizer such as processing oil (col. 2, lines 10-14);
C) 40-90%wt, or 55-90%wt of filler (col. 2, lines 14-15; col. 7, lines 36-40);
D) 0-55%wt of olefin polymer comprising low density polyethylene (col. 2, lines 39-41);
E) 0-50%wt of an elastomeric polymer, specifically ethylene-propylene rubber with ethylene content of 20-80%wt (col. 9, lines 65-col. 10, line 5).
The highly filled compositions are processed into a final sheet by extrusion or sheet laminating and further attached to a foam (col. 13, line 57-col. 14, line 5; col. 13, lines 25-27).

8.  Though Schumacher does not explicitly and with sufficient specificity recite the olefin polymer component D) being a low density polyethylene, in light of the teachings of Schumacher that the used olefin polymer includes low density polyethylene, it would have been obvious to a one of ordinary skill in the art to choose and use low density polyethylene as the component D) in the composition and sheet of Schumacher as well, since it would have been obvious to choose material based on its suitability.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Given the low density polyethylene is chosen as the component D), the composition of Schumacher appears to be free from linear low density polyethylene (as to instant claim 19).

9.  All ranges in the composition of Schumacher are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

10.  Further, since the ethylene-propylene elastomer component E) is cited as having as low as 20%wt of ethylene, therefore, the elastomer E) appears to include propylene-based elastomer as well.

11.  Thus, Schumacher discloses a filled composition comprising 0-50%wt of ethylene-vinyl acetate, wherein Schumacher teaches that when the component A) is absent, the component D) is used in amount of at least 5%wt (col. 2, lines 45-47). Thus, the ethylene-vinyl acetate may be present in the composition in amount of 0-50%wt, or may be absent from the composition of Schumacher (as to instant claims 20-21).

12. The composition of Schumacher may further comprise an antioxidant (col. 9, lines 51-52).
	
13. Since both Schumacher and Gebreselassie et al  are related to compositions and multilayer products comprising a foam layer and filled thermoplastic resin layer, used for attenuating sound in automobiles, and thereby belong to the same field of endeavor, wherein Schumacher specifies the composition for said  thermoplastic resin layer comprising a combination of propylene-based elastomer and low density polyethylene, providing further sound-deadening properties, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Gebreselassie et al  and Schumacher, and to use, or obvious to try to use the composition and formed sheet of Schumacher for making the barrier layer in the process of Gebreselassie et al as well, so to further improve sound-deadening properties of the flooring of Gebreselassie et al and since it would have been obvious to choose material based on its suitability, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

14. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components in the composition used for making the barrier layer in the composite of Gebreselassie et al in view of Schumacher, so to produce the final barrier layer having a desired level of strength and sound attenuating properties as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

15. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gebreselassie et al (US 6,755,997) in view of Schumacher (US 4,430,468) and Veiga et al (US 5,622,662).

16. The discussion with respect to Gebreselassie et al (US 6,755,997) in view of Schumacher (US 4,430,468) set forth in paragraphs 3-14 above is incorporated here by reference.

17. Gebreselassie et al in view of Schumacher do not disclose the process further comprising attaching plurality of fibers to the polyurethane foam via hot compression.

18. However, Veiga et al discloses a sound attenuation composite comprising a filled barrier layer 12, a polyurethane foam layer 14 and further a reinforcing layer 18 located adjacent the foam layer and comprising various fibers (col. 2, lines 15-25; col. 2, lines 4-5; Fig. 3), wherein the reinforcement layer may further comprise fiberglass material to provide flame retardant properties (col. 4, lines 30-35).
The method for making said sound attenuating composite comprises forming a barrier layer, followed by delivering the foam (col. 6, lines 25-35). The fiber reinforcement layer is bonded to the foam layer by gel lamination or is cast into the foam layer (col. 6, line 37-45). Since both gel lamination and casting are conducted by pressing in a mold under heating, therefore, the casting or gel lamination steps in the process of Veiga et al appear to at least partially correspond to “hot compression” as claimed in instant invention. It is further noted that instant specification is silent with respect to specific conditions of “hot compression” step.

19. Since Veiga et al and Gebreselassie et al in view of Schumacher  are related to sound attenuating composites comprising a filled barrier layer and a polyurethane foam layer, and thereby belong to the same field of endeavor, wherein Veiga et al further teaches that depositing fiber-based reinforcement layer onto the foam layer of the sound attenuating composite provides further dimensional stability to the composite and flame retarding properties (claim 1, col. 2, lines 33-37), therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Veiga et al and Gebreselassie et al in view of Schumacher  and to apply, or obvious to try to apply the reinforcement fiber-based layer onto the polyurethane foam layer of the sound attenuating flooring of Gebreselassie et al in view of Schumacher  by gel lamination or by casting, so to further improve dimensional stability and flame retarding properties of said sound attenuating flooring composite of Gebreselassie et al in view of Schumacher  as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	 
20. Claims 1, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gebreselassie et al (US 6,755,997) in view of Schumacher (US 4,430,468) and  Ouhadi (US 2007/0117899).

21. The discussion with respect to Gebreselassie et al (US 6,755,997) in view of Schumacher (US 4,430,468) set forth in paragraphs 3-14 above is incorporated here by reference.

22. Though Gebreselassie et al in view of Schumacher disclose the composition, used for barrier layer, comprising ethylene-propylene elastomer and further antioxidant, Gebreselassie et al in view of Schumacher do not explicitly recite said elastomer being propylene-based and do not recite the amount of used antioxidant.

23. However, Ouhadi discloses highly filled thermoplastic olefin composition used as sound barrier in sound deadening applications (Abstract, [0002]), comprising:
a) about 30%wt ([0028]) of a propylene copolymer having heat of fusion of less than 75 J/g and Tm of less than 105ºC ([0030]), comprising 60%wt or more of propylene units and cited as elastomer ([0030], as to instant claim 16);
b) 5-30%wt ([0029]) of a second polymer such as low density polyethylene ([0056], [0057]),
c) up to 20%wt of a process oil ([0070]);
d) 55-85%wt of filler ([0050]), and further
e) up to 10%wt of additives, such as antioxidants ([0071], as to instant claim 22).
Ouhadi teaches that said polypropylene copolymer not only acts as binder for the filler, but further provides flexibility, mechanical strength, extrudability to the composition and the sound barrier ([0028], [0029]).

24. Since Ouhadi and Gebreselassie et al in view of Schumacher are related to filled polyolefin compositions used for sound attenuating applications, and thereby belong to the same field of endeavor, wherein Gebreselassie et al in view of Schumacher disclose the use of propylene-containing elastomer, but do not explicitly recite said elastomer being propylene-based, and Ouhadi discloses the use of propylene-based elastomers in such applications, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Ouhadi  and Gebreselassie et al in view of Schumacher, and to include, or obvious to try to include at least minor amount of antioxidant to prevent the composition from oxidation and further include the propylene-based elastomer of Ouhadi as the component E) in the  process of Gebreselassie et al in view of Schumacher,  so to improve flexibility and mechanical strength of the composition and since such propylene-based elastomer is taught in the art as being used for sound-attenuating applications and it would have been obvious to choose material based on its suitability, thereby arriving at the present invention.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
25. Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gebreselassie et al (US 6,755,997) in view of Schumacher (US 4,430,468) and  Otawa et al (US 4,997,707).

26. The discussion with respect to Gebreselassie et al (US 6,755,997) in view of Schumacher (US 4,430,468) set forth in paragraphs 3-14 above is incorporated here by reference.

27. Gebreselassie et al in view of Schumacher do not teach further attaching a multilayer film comprising a polar layer and a nonpolar layer to the polyurethane foam via hot compression.

28. However, Otawa et al discloses multilayer laminates/molded articles comprising the following layers:
a) a core layer comprising amorphous polyolefins such as low density polyethylene and polypropylene, further comprising inorganic fillers (Abstract, col. 4, lines 27-36; col. 5, lines 1-4);
b) a polyurethane foam layer, providing acoustic properties to the laminated molded articles (col. 5, lines 15-20);
c) a layer of modified polyolefin elastomer graft modified with unsaturated carboxylic acid (Abstract) and
d) a decorative surface layer comprising polyurethane or polyesters (Abstract),
wherein said laminated molded article is having excellent heat resistance, low temperature resistance (col. 1, lines 5-10) and is used for making internal trim parts of automobiles (col. 13, lines 17-22; col. 18, lines 45-47).
The laminated molded article is made by fusion bonding said layers in a molding machine (col. 13, lines 67-col. 14, line 5).
Since said laminated molded product is produced by fusion molding of said layers in a molding machine, therefore, it would have been obvious to a one of ordinary skill in the art that such fusion bonding/molding would be conducted under heat and using compression as well.

29. Thus, Otawa et al teaches the multilayer laminated molded articles comprising:
i) a filled polyolefin core layer, 
ii) a polyurethane foam layer which also provides acoustical properties, wherein the polyurethane foam layer is further covered with 
iii) a polyolefin modified with an unsaturated carboxylic acid layer, wherein said unsaturated carboxylic acid monomer is a polar monomer and thus appears to form a “polar” layer, and
iv) a decorative polyester skin layer, which appears to form a “nonpolar” layer,
wherein such laminated molded article provides not only acoustical properties, but further heat resistance and cold temperature resistance, and is used to forming trim of automobiles, similarly to that of Gebreselassie et al in view of Schumacher.

30.  Therefore, based on the combined teachings of Otawa et al and Gebreselassie et al in view of Schumacher, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include further steps of depositing additional layers including modified polyolefin “polar” layer and the polyester “nonpolar” layer to the polyurethane foam in the process of Gebreselassie et al in view of Schumacher, so to improve not only acoustical properties, but further heat resistance and low temperature resistance of the automobile trim parts including flooring of Gebreselassie et al in view of Schumacher as well, thereby arriving at the present invention.
The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

31. Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gebreselassie et al (US 6,755,997) in view of Schumacher (US 4,430,468) and  Ouhadi (US 2007/0117899), in further view of Otawa et al (US 4,997,707).

32. The discussion with respect to Gebreselassie et al (US 6,755,997) in view of Schumacher (US 4,430,468) and Ouhadi (US 2007/0117899) set forth in paragraphs 20-24 above is incorporated here by reference.

33. Gebreselassie et al in view of Schumacher and Ouhadi do not teach further attaching a multilayer film comprising a polar layer and a nonpolar layer to the polyurethane foam via hot compression.

34. However, Otawa et al discloses multilayer laminates/molded articles comprising the following layers:
a) a core layer comprising amorphous polyolefins such as low density polyethylene and polypropylene, further comprising inorganic fillers (Abstract, col. 4, lines 27-36; col. 5, lines 1-4);
b) a polyurethane foam layer, providing acoustic properties to the laminated molded articles (col. 5, lines 15-20);
c) a layer of modified polyolefin elastomer graft modified with unsaturated carboxylic acid (Abstract) and
d) a decorative surface layer comprising polyurethane or polyesters (Abstract),
wherein said laminated molded article is having excellent heat resistance, low temperature resistance (col. 1, lines 5-10) and is used for making internal trim parts of automobiles (col. 13, lines 17-22; col. 18, lines 45-47).
The laminated molded article is made by fusion bonding said layers in a molding machine (col. 13, lines 67-col. 14, line 5).
Since said laminated molded product is produced by fusion molding of said layers in a molding machine, therefore, it would have been obvious to a one of ordinary skill in the art that such fusion bonding/molding would be conducted under heat and using compression as well.
35. Thus, Otawa et al teaches the multilayer laminated molded articles comprising:
i) a filled polyolefin core layer, 
ii) a polyurethane foam layer which also provides acoustical properties, wherein the polyurethane foam layer is further covered with 
iii) a polyolefin modified with an unsaturated carboxylic acid layer, wherein said unsaturated carboxylic acid monomer is a polar monomer and thus appears to form a “polar” layer, and
iv) a decorative polyester skin layer, which appears to form a “nonpolar” layer,
wherein such laminated molded article provides not only acoustical properties, but further heat resistance and cold temperature resistance, and is used to forming trim of automobiles, similarly to that of Gebreselassie et al in view of Schumacher and Ouhadi.

36.  Therefore, based on the combined teachings of Otawa et al and Gebreselassie et al in view of Schumacher and Ouhadi, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include further steps of depositing additional layers including modified polyolefin “polar” layer and the polyester “nonpolar” layer to the polyurethane foam in the process of Gebreselassie et al in view of Schumacher and Ouhadi, so to improve not only acoustical properties, but further heat resistance and low temperature resistance of the automobile trim parts including flooring of Gebreselassie et al in view of Schumacher and Ouhadi as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,695,501 discloses composite articles based on a foam layer and fabric/thermoplastic resin composite layer, providing sound absorbing properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764